Case 2:21-cv-00238-DSF-MRW Document 38 Filed 07/21/21 Page 1 of 1 Page ID #:896
                                                                                 JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     CARL L. MILLER,                       CV 21-238 DSF (MRWx)
         Plaintiff,
                                           Order REMANDING Case
                      v.

     UNIVERSAL MUSIC
     PUBLISHING GROUP, INC., et
     al.,
          Defendants.



         This case was removed from state court based on federal question
     jurisdiction. Plaintiff’s First Amended Complaint has dropped all
     federal claims. There is also no diversity jurisdiction because Plaintiff
     and Defendant Universal Music Publishing, Inc. are both California
     citizens. Given the early stage of the litigation, the Court declines to
     exercise supplemental jurisdiction over this case now that there are no
     claims for which this Court has original jurisdiction. See 28 U.S.C. §
     1367(c)(3).

        The case is REMANDED to the Superior Court of California, County
     of Los Angeles.

        IT IS SO ORDERED.



     Date: July 21, 2021                  ___________________________
                                          Dale S. Fischer
                                          United States District Judge
